Appeal from an order of the Supreme Court, Oneida County (David A. Murad, J.), entered August 8, 2011 in a divorce action. The order, among other things, denied defendant’s motion for recusal and held defendant in contempt of court.
It is hereby ordered that the order so appealed from is unanimously modified on the law by vacating the fifth ordering paragraph and as modified the order is affirmed without costs.
Same memorandum as in Gallagher v Gallagher (93 AD3d 1311 [2012]). Present — Centra, J.E, Garni, Lindley, Sconiers and Martoche, JJ.